[See preceding decision.] All concur, except MeCurn, J., who dissents and votes for reversal and for reinstatement of the verdict and judgment thereon. (The judgments are for defendant Board of Education and defendant Pratt for no cause of action, in a negligence action. The order denies plaintiff’s motion for direction of a verdict and to set aside the special finding in favor of defendant Pratt, and grants defendants’ motion for a general verdict.) Present — Crosby, P. J., Cunningham, Dowling, Harris and MeCurn, JJ.